Title: From George Washington to Elias Boudinot, 1 April 1777
From: Washington, George
To: Boudinot, Elias

 

Sir,
Morris Town April 1st 1777

I am authorizd by Congress to appoint a Commissary of Prisoners—The pay will, I expect, be about Sixty Dollars pr Month. The Duty, except as to confinement, not hard; at least after the business is once put into a proper train.
Close attendance on the Army will be requisite, in order to receive and distribute the Prisoners to places assign’d for their confinement; at each of which some person should be appointed to see that they are taken care of—that they receive what is allowed them—And, that proper Accts are kept of their expences.
The most troublesome part of this Office will be, to obtain Accts of the Expences already Incurred, for after this is once done, the business may be put upon such a footing as to be managed with regularity & ease.
I intend to annex another duty to this Office; and that is, the procuring of Intelligence. The Gentleman ingaged in the department of Commissary of Prisoners will have as much leizure, and better oppertunities, than most other Officers in the Army, to obtain knowledge of the Enemys Situation—Motions—and (as far as may be) designs.
Thus Sir, in concise terms, have I given you a sketch of the duties of, and my expectations from, a Commissary of Prisoners; and now, give me leave to ask, if you will accept the Appointment? With very great esteem and regard, I am—Sir Yr Most Obedt Servt

Go: Washington

